Citation Nr: 1533238	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for osteoarthritis and joint degeneration.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1944 to June 1946.  The Veteran was awarded the Combat Infantry Badge in December 1944, as a result of serving in the Rhineland campaign and the Battle of the Bulge during World War II.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for osteoarthritis and joint degeneration.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.  Following receipt of additional evidence, a May 2014 supplemental SOC (SSOC) reflects the continuing denial of the claim.

In July 2015, the Vice Chairman of the Board granted a motion to advance this appeal on Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 

This appeal has been processed utilizing the Veteran Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran currently has osteoarthritis and joint degeneration, and the credible lay assertions and uncontradicted medical opinion and other evidence collectively indicate that the Veteran's osteoarthritis and joint degeneration are the result of his combat service-specifically, his cold exposure and physical activity. 




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis and joint degeneration are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for osteoarthritis and joint degeneration, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

The Veteran contends that he is entitled to service connection for osteoarthritis and joint degeneration.  Specifically, he contends that the stresses placed on his joints and musculosketal system by cold exposure during  his infantry service resulted in his current osteoarthritis and joint degeneration. 

Service connection may be established for a disability resulting from personal injury suffered or a disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

In a the case of a Veteran who engaged in combat with the enemy in a period of war, service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for osteoarthritis and joint degeneration is warranted.

Although there is no documented in-service injury or event, the Veteran clearly served in combat; as indicated on his Form DD-214, while serving in the Rhineland campaign and the Battle of the Bulge during World War II, he was awarded the Combat Infantry Badge.  Such is clearly indicative of combat exposure during his service.  Further, the Board finds no reason to question the veracity of the Veteran's assertions of in-service cold exposure and infantry stressors.  Thus, the Veteran's assertions regarding cold exposure and stresses placed on his joints and musculoskeletal system during infantry maneuvers and service are accepted as credible and consistent with the circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette, supra (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, such assertions are deemed credible. 

However, although injury associated with the Veteran's combat service is essentially conceded, there must still be medical evidence etiologically linking the Veteran's cold exposure and physical stress in service to a current osteoarthritis and joint degeneration diagnosis.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A.          § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine  at 522-23.

In this regard, the record contains one positive etiology opinion.  An August 2009 opinion from Dr. R. J., a private physician specializing in internal medicine and geriatrics, noted that the Veteran had developed progressive multi-joint osteoarthritis.  This physician opined that the Veteran's service "certainly must be contributory," to his multi-joint osteoarthritis and joint degeneration.  Following an extensive review of the Veteran's medical history, this physician further opined in a January 2010 addendum, that the stresses placed on the Veteran's joints and musculoskeletal system by cold exposure and the Veteran's stated history of marching through snow in Europe in World War II, at least as likely as not lead to his current osteoarthritis.  Notably, this is the only competent of record to address the etiology of currently claimed disability; there is no contrary opinion of record.  Significantly, moreover, the opinion was rendered by a trained medical professional within his area of expertise, and was clearly based on full consideration of the Veteran's medical history and assertions.  The fact that the physician relied, in part, on the Veteran's lay assertions does not diminish the probative value of the opinion unless the lay statements are deemed not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Such is not the case here.  Thus, the Board finds no adequate basis to reject this supportive opinion, and, thus, has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board further finds that, given collective other evidence of record-notably, clear evidence of combat service, and competent and credible assertions aa injury therein, the complaints and diagnosis of osteoarthritis and joint degeneration, as well as the medical opinion evidence relating current osteoarthritis disability to the in-service cold exposure and infantry service-a remand of this matter for the purpose of obtaining further (negative) medical opinion is unnecessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.).  At a minimum, the collective medical opinion and other evidence indicates that the Veteran at least as likely as not has current osteoarthritis and joint degeneration residual to the in-service cold exposure and infantry service, warranting application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the totality of the evidence, to particularly include the lay evidence and the private doctor's statement, and resolving all reasonable doubt on certain elements of the claim in  in the Veteran's favor, the Board finds that the criteria for service connection for osteoarthritis and joint dengeration are met.


ORDER

Service connection for osteoarthritis and joint degeneration is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


